
	
		II
		112th CONGRESS
		1st Session
		S. 961
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Kerry (for himself,
			 Mrs. Murray, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To create the income security conditions and family
		  supports needed to ensure permanency for the Nation’s unaccompanied youth, and
		  for other purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Reconnecting Youth to Prevent
			 Homelessness Act of 2011.
			(b)Table of
			 contents
				
					Sec. 1. Short title; etc.
					TITLE I—Prevention of Unaccompanied Situations Among Child
				Welfare Groups
					Sec. 101. Curtailment of involuntary separation of children
				from their families.
					Sec. 102. GAO report on unaccompanied youth access to the child
				welfare system.
					Sec. 103. Discharge from child welfare system.
					Sec. 104. Demonstration project for improving permanency for
				youth in foster care.
					Sec. 105. Expansion of eligibility to participate in Good
				Neighbor Next Door program for foster care alumni.
					Sec. 106. Demonstration project for improving family
				relationships and reducing homelessness for LGBT youth.
					TITLE II—Extension of Child Welfare Services to Older
				Youth
					Sec. 201. Eligibility for foster care maintenance payments,
				adoption assistance payments, and kinship guardianship assistance through age
				20.
					Sec. 202. Improvements to John H. Chafee Foster Care
				Independence Program.
					TITLE III—Young Family Concerns
					Sec. 301. TANF State plan amendment.
					Sec. 302. Adult-supervised living arrangements.
					Sec. 303. Suspension of time limit for young adult parent
				involved in education or training.
					Sec. 304. Transitional compliance.
					Sec. 305. Sanction protections for minor parents.
					Sec. 306. Teen parent study and report.
					TITLE IV—Work Opportunities
					Sec. 401. Inclusion of homeless youth as qualified population
				for Work Opportunity Credit.
					TITLE V—Social Security and Supplemental Security Income
				Benefits
					Sec. 501. Limitation on use of social security or supplemental
				security income benefits paid to representative payees on behalf of foster
				children for State costs.
					Sec. 502. Screening of foster children for eligibility for
				social security and supplemental security income benefits.
					Sec. 503. Notice to attorney or guardian ad litem for foster
				child of determination to pay social security or supplemental security income
				benefits to representative payee.
					Sec. 504. Management of social security and supplemental
				security income benefits for foster children.
					Sec. 505. Support and maintenance furnished in cash or in kind
				disregarded in determining income of foster children under the supplemental
				security income program.
					Sec. 506. Technical assistance for Child Welfare
				Agencies.
					Sec. 507. Effective dates.
				
			IPrevention of
			 Unaccompanied Situations Among Child Welfare Groups
			101.Curtailment of
			 involuntary separation of children from their familiesSection 471(a) of the
			 Social Security Act (42 U.S.C. 671(a))
			 is amended—
				(1)by striking
			 and at the end of paragraph (26);
				(2)by striking the
			 period at the end of paragraph (27) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(28)provides that the
				State shall have in effect such laws and procedures as are necessary to ensure
				that—
							(A)a child may not be
				placed in foster care under the responsibility of the State solely because the
				family with which the child is living is homeless (as defined in paragraph (2)
				of section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11434a)) or living in substandard housing (as defined in section 204(b)(11) of
				the National Housing Act) or a
				dwelling unit that is experiencing severe physical problems (as defined in
				subparagraph (F) of such section); and
							(B)the State will
				work with the family and State housing authorities to secure permanent housing
				for any family that includes a minor child and is homeless or at risk of
				becoming
				homeless.
							.
				102.GAO report on
			 unaccompanied youth access to the child welfare systemNot later than 12 months after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit a report to the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate on the policies and
			 practices of States regarding access to child welfare services (including
			 services related to foster care and adoption) that are financed pursuant to
			 part B or E of title IV of the Social Security Act (42 U.S.C. 601 et seq.) by
			 children who have attained 13 years of age and that considers the use of
			 runaway and homeless situations, as well as status as domestic minor victims of
			 sex trafficking, as risk assessment factors for determining the appropriateness
			 of placement in the child welfare system. Such report shall include—
				(1)an inventory of such policies and
			 practices;
				(2)an assessment of the effectiveness of such
			 policies and practices; and
				(3)recommendations for such Federal or State
			 legislation or administrative action as the Comptroller General determines
			 appropriate.
				103.Discharge from
			 child welfare system
				(a)State Plans
			 Required To Describe State Policies and Procedures Regarding Runaway or Missing
			 Foster ChildrenSection 471(a) of the
			 Social Security Act (42 U.S.C.
			 671(a)), as amended by section 101, is amended—
					(1)by striking
			 and at the end of paragraph (27);
					(2)by
			 striking the period at the end of paragraph (28) and inserting ;
			 and; and
					(3)by adding at the
			 end the following:
						
							(29)describes the
				written policies and procedures of the State that are designed to reduce the
				incidence of children missing or running away from foster care, and to locate
				and return such children to foster
				placements.
							.
					(b)Judicial Review
			 of Permanency Plan for Child Leaving Foster CareSection
			 475(5)(C) of such Act (42 U.S.C. 675(5)(C)) is amended—
					(1)by striking
			 and (iii) and inserting (iii); and
					(2)by inserting
			 before the semicolon at the end the following: ; and (iv) procedural
			 safeguards shall be applied to assure that the final permanency hearing
			 regarding the transition of the child from foster care to a planned, permanent
			 living arrangement or independent living is held in a family or juvenile court
			 or another court (including a tribal court) of competent
			 jurisdiction;.
					(c)Review of Steps
			 Taken To Ensure Appropriate Housing for Children Leaving Foster
			 CareSection 475(5)(C)(iii) of such Act (42 U.S.C.
			 675(5)(C)(iii)) is amended by inserting , and reviews all documentation
			 of the efforts to secure a permanent living arrangement for the child upon
			 emancipation from foster care before ; and.
				(d)Modification of
			 Case Plan RequirementsSection 475(1)(D) of such Act (42 U.S.C.
			 675(1)(D)) is amended to read as follows:
					
						(D)Where appropriate, for a child who has
				attained 14 years of age (and, at State option, any other child), a written
				description of the programs and services that will facilitate the transition of
				the child from foster care to independent living, including age-appropriate
				adolescent health services, which include services to prevent pregnancy and
				sexually transmitted infections, as part of a general health plan, and a
				discussion of the appropriateness of the services that have been provided to
				the child under the plan. The plan for such child shall also include
				documentation of the steps the agency is taking to ensure a permanent placement
				with a family or other adult connection for the child, and a permanent living
				arrangement. In the case of a child who has attained 17 years of age or with a
				permanency goal of emancipation, the plan shall include documentation of the
				child's permanent living arrangement upon
				emancipation.
						.
				104.Demonstration
			 project for improving permanency for youth in foster care
				(a)EstablishmentThe
			 Secretary shall establish a demonstration project to develop multi-State
			 working groups to conduct research and develop policy recommendations for the
			 support and enhancement of long-term permanency planning for children in foster
			 care.
				(b)Duration and
			 scope
					(1)DurationThe
			 Secretary shall conduct the demonstration project for a period of 5
			 years.
					(2)ScopeThe
			 Secretary shall designate not more than 5 working groups to participate in the
			 demonstration project, with each working group to be established by and
			 operated between 2 or more States.
					(c)ApplicationA
			 group of 2 or more States that desires to participate in the demonstration
			 project shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require.
				(d)RecommendationsThe
			 recommendations developed by a working group participating in the demonstration
			 project shall include consideration of methods for improvement and enhancement
			 in the following areas:
					(1)The home study
			 process for screening of prospective foster care parents, guardians, and
			 adoptive parents, including the development of a standardized home study
			 process.
					(2)Visitation
			 policies for children in foster care and their biological parents.
					(3)Standardization
			 of temporary or provisional licensing for foster care parents.
					(4)Streamlining the
			 application process for prospective foster care parents and reducing the length
			 of time required for approval through the application process.
					(5)Coordination of
			 administrative processes, including the development of a standard data exchange
			 to allow for greater efficiency in the transfer of relevant data, information,
			 and paperwork between States, foster care agencies, and other relevant State
			 agencies.
					(6)Any other areas
			 determined appropriate by the Secretary.
					(e)Authorization
			 of appropriationsFor the period of fiscal years 2012 through
			 2016, there is authorized to be appropriated a total of $50,000,000 to the
			 Secretary to carry out the demonstration project under this section.
				(f)DefinitionsIn
			 this section:
					(1)Demonstration
			 projectThe term demonstration project means the
			 demonstration project conducted under this section.
					(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(3)StateThe
			 term State means any of the 50 States or the District of
			 Columbia.
					105.Expansion of
			 eligibility to participate in Good Neighbor Next Door program for foster care
			 alumniThe Secretary of
			 Housing and Urban Development shall revise subpart F of part 291 of its
			 regulations (24 C.F.R. 291) to provide that individuals who have been under the
			 responsibility of the State foster care system but are no longer under the
			 responsibility of the State due to having attained the age of majority, and who
			 have attained a bachelor's degree or higher from an institution of higher
			 education in the United States, qualify to purchase a home through the Good
			 Neighbor Next Door Sales Program.
			106.Demonstration
			 project for improving family relationships and reducing homelessness for LGBT
			 youth
				(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall establish a demonstration
			 project to develop programs that are focused on improving family relationships
			 and reducing homelessness for lesbian, gay, bisexual, and transgender youth,
			 including—
					(1)research-based
			 behavioral interventions that are designed to decrease rejecting behaviors and
			 increase supportive behaviors in families with lesbian, gay, bisexual, or
			 transgender youth in order to ensure that such youth maintain residence in
			 their homes;
					(2)research-based
			 assessment tools to help identify lesbian, gay, bisexual, and transgender youth
			 that are at risk for family conflict or ejection from their homes;
					(3)research-based
			 family educational tools and resources to help families learn about—
						(A)behaviors that
			 may place lesbian, gay, bisexual, or transgender youth at risk; and
						(B)alternative
			 behaviors that promote positive development for such youth; and
						(4)multimedia
			 educational tools and resources that are—
						(A)based on research
			 regarding supportive and rejecting behaviors in families with lesbian, gay,
			 bisexual, and transgender youth; and
						(B)focused on
			 helping a diverse range of families understand how their words, actions, and
			 behaviors affect the survival and well-being of lesbian, gay, bisexual, and
			 transgender youth.
						(b)DurationThe
			 Secretary shall conduct the demonstration project for a period of 5
			 years.
				(c)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as may be necessary for purposes of carrying out the demonstration project
			 under this section.
				IIExtension of
			 Child Welfare Services to Older Youth
			201.Eligibility for
			 foster care maintenance payments, adoption assistance payments, and kinship
			 guardianship assistance through age 20
				(a)Definition of
			 childEffective as if included in the enactment of the Fostering
			 Connections to Success and Increasing Adoptions Act of 2008 (Public Law
			 110–351), section 475(8) of the Social Security Act (as added by section 201(a)
			 of the Fostering Connections to Success and Increasing Adoptions Act of 2008)
			 is amended to read as follows:
					
						(8)The term
				child means—
							(A)a minor child;
				and
							(B)an individual who
				has reached the legal age of majority but has not attained 21 years of age and
				is under the responsibility of the
				State.
							.
				(b)Foster Care
			 Maintenance PaymentsSection 472 of the
			 Social Security Act (42 U.S.C. 672) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)EligibilityEach
				State with a plan approved under this part shall make foster care maintenance
				payments on behalf of—
									(A)each child who is
				an individual described in section 475(8)(A) who has been removed from the home
				of a relative specified in section 406(a) (as in effect on July 16, 1996) into
				foster care if the removal and foster care placement met, and the placement
				continues to meet, the requirements of paragraph (2) of this subsection, and
				the child, while in the home, would have met the AFDC eligibility requirement
				of paragraph (3); and
									(B)each child who is
				an individual described in section 475(8)(B) who has entered foster care under
				the responsibility of the State if the child would have met the AFDC
				eligibility requirement of paragraph (3) on the day before the date on which
				the child reached the legal age of majority and the foster care placement met
				and continues to meet the requirements of paragraph (5) of this
				subsection.
									;
						(B)in the heading of
			 paragraph (2), by inserting applicable
			 to minors after requirements; and
						(C)by adding at the
			 end the following:
							
								(5)Foster care
				placement requirements applicable to children who have attained the age of
				majorityThe foster care placement of a child who is an
				individual described in section 475(8)(B) meets the requirements of this
				paragraph if—
									(A)the foster care
				placement is in accordance with a voluntary placement agreement entered into by
				the individual;
									(B)the individual’s
				placement and care meet the requirement of paragraph (2)(B) of this subsection;
				and
									(C)(i)the individual has been
				placed in a foster family home, child-care institution, or dwelling described
				in subsection (b)(3)(C); or
										(ii)the individual has secured a
				dwelling described in subsection
				(b)(3)(D).
										;
						(2)in subsection
			 (b)—
						(A)by striking
			 or at the end of paragraph (1);
						(B)by striking the
			 period at the end of paragraph (2) and inserting , or;
			 and
						(C)by adding at the
			 end the following:
							
								(3)in the case of a
				child who is an individual described in section 475(8)(B)—
									(A)in a home
				described in paragraph (1), in accordance with the payment rules set forth in
				paragraph (1);
									(B)in an institution
				described in paragraph (2), in accordance with the payment rules set forth in
				paragraph (2);
									(C)in a dwelling
				operated by an agency that provides social services to children and their
				families which supplements, supports, or substitutes parental care and
				supervision for the purpose of safeguarding and promoting the welfare of
				children, and that meets such standards for licensure or approval as are
				established by the State for the provision of the services, whether the
				payments therefor are made to the agency or directly to the individual;
				or
									(D)in housing rented
				or leased by the
				individual.
									;
						(3)in subsection (e),
			 by inserting minor before child who; and
					(4)in subsection
			 (f)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking a minor and inserting a child;
			 and
							(ii)by
			 striking the minor and inserting the child (or, if the
			 child has attained 18 years of age, the child himself or herself);
			 and
							(B)in paragraph
			 (2)—
							(i)by
			 striking a minor child and inserting a child (or, if the
			 child has attained 18 years of age, the child himself or herself);
			 and
							(ii)by
			 inserting (if the child is a minor) after obligations of
			 the parents or guardians.
							(c)Adoption
			 Assistance Payments
					(1)In
			 generalSection 473(a)(1)(A) of such Act (42 U.S.C. 673(a)(1)(A))
			 is amended by inserting who have not attained 21 years of age
			 after special needs.
					(2)Conforming
			 amendmentEffective as if included in the enactment of the
			 Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public
			 Law 110–351), section 473(a)(4) of the Social Security Act (as amended by
			 section 201(c) of the Fostering Connections to Success and Increasing Adoptions
			 Act of 2008) is amended to read as follows:
						
							(4)(A)Notwithstanding any
				other provision of this section, a payment may not be made pursuant to this
				section to parents or relative guardians with respect to a child—
									(i)who has attained 21 years of
				age;
									(ii)who has not attained 21 years of age,
				if the State determines that the parents or relative guardians, as the case may
				be, are no longer legally responsible for the support of the child; or
									(iii)if the State determines that the
				child is no longer receiving any support from the parents or relative
				guardians, as the case may be.
									(B)Parents or relative guardians who
				have been receiving adoption assistance payments or kinship guardianship
				assistance payments under this section shall keep the State or local agency
				administering the program under this section informed of circumstances which
				would, pursuant to this subsection, make them ineligible for the payments, or
				eligible for the payments in a different
				amount.
								.
					(d)Conforming
			 AmendmentSection 474(a)(1) of such Act (42 U.S.C. 674(a)(1)) is
			 amended by striking under section 472 for children in foster family
			 homes or child-care institutions and inserting in accordance
			 with section 472.
				(e)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2011.
				202.Improvements to
			 John H. Chafee Foster Care Independence Program
				(a)Increase in
			 Annual Authorization LevelSection 477(h)(1) of the
			 Social Security Act (42 U.S.C.
			 677(h)(1)) is amended by striking $140,000,000 and inserting
			 $200,000,000.
				(b)Expansion of
			 Eligibility for ServicesSection 477 of such Act (42 U.S.C. 677)
			 is amended—
					(1)in
			 subsection (a)—
						(A)in paragraph (1),
			 by striking 18 and inserting 14;
						(B)in paragraph (5),
			 by striking between 18 and 21 and inserting who have
			 attained 18 years of age, and who have not attained 25 years of age;
			 and
						(C)in paragraph (7),
			 by striking 16 and inserting 14;
						(2)in
			 each of subsections (b)(3)(A) and (b)(3)(B), by striking 21 and
			 inserting 25; and
					(3)in
			 subsection (i)—
						(A)in paragraph (2),
			 by striking youths who, after attaining 16 years of age, are adopted
			 from, or enter kinship guardianship from, foster care and inserting
			 youths in or exiting from foster care after attaining 14 years of
			 age; and
						(B)by striking
			 paragraph (3) and redesignating paragraphs (4) through (6) as paragraphs (3)
			 through (5), respectively.
						(c)Eligibility of
			 Private Service Providers for FundsSection 477(b)(2) of such Act
			 (42 U.S.C. 677(b)(2)) is amended by adding at the end the following:
					
						(G)Distribute funds
				provided to the State under this section among a diverse range of qualified
				providers of services that are private entities, and ensure that the entities
				have equal opportunity to receive the
				funds.
						.
				(d)Expansion of
			 Program EvaluationsSection 477(g)(1) of such Act (42 U.S.C.
			 677(g)(1)) is amended—
					(1)in
			 the first sentence, by inserting , and of model programs that focus on
			 improving outcomes for youth aging out of care in the areas of education,
			 employment, personal development, financial asset development, financial
			 management skills, and housing after
			 significance;
					(2)in the second
			 sentence, by striking and personal development and inserting
			 mental and physical health, healthy relationships, personal development,
			 and housing, and on the use of room and board services and how the use of the
			 services improve housing outcomes for youth; and
					(3)in
			 the third sentence, by inserting , where practicable, before
			 random assignment.
					(e)Improving
			 Awareness of Available Services
					(1)Duties of the
			 secretarySection 477 of such Act (42 U.S.C. 677) is amended by
			 adding at the end the following new subsection:
						
							(k)Distribution of
				Information About Other Related ProgramsTo improve access to the
				array of services available to youth transitioning out of foster care and
				assist States in leveraging available resources, the Secretary shall provide
				for the efficient distribution to States and local areas of information about
				Federal programs, other than the program established by this section, that may
				assist youth in their transition to self-sufficiency and provide guidance on
				how to access services under the
				programs.
							.
					(2)Duties of the
			 stateSection 477(b)(3) of such Act (42 U.S.C. 677(b)(3)) is
			 amended—
						(A)by redesignating
			 subparagraphs (G) through (K) as subparagraphs (H) through (L), respectively;
			 and
						(B)by inserting after
			 subparagraph (F) the following:
							
								(G)A certification by the chief executive
				officer that, when or before a child leaves foster care under the
				responsibility of the State, the State will inform the child of the full range
				of available financial asset development, financial management, housing,
				counseling, health, public benefit employment, and education services, and
				other appropriate support and services for which the child is
				eligible.
								.
						IIIYoung Family
			 Concerns
			301.TANF State plan
			 amendmentSection 402(a)(1)(A)
			 of the Social Security Act (42 U.S.C.
			 602(a)(1)(A)) is amended by adding at the end the following new clause:
				
					(vii)Identify the
				education and training, living arrangement, and other services needs of
				individuals described in section 408(a)(5)(B)(ii) who are potentially eligible
				to receive assistance under the State program funded under this part and
				establish policies, procedures, and strategies to address the
				needs.
					.
			302.Adult-supervised
			 living arrangementsSection
			 408(a)(5)(B) of the Social Security
			 Act (42 U.S.C. 608(a)(5)(B)) is amended—
				(1)by striking clause
			 (i) and inserting the following:
					
						(i)Provision of
				adult-supervised living arrangementIn the case of an individual
				who is described in clause (ii), the State agency referred to in section
				402(a)(4) shall provide or ensure the provision of a second chance home,
				maternity group home, transitional living youth project, or other appropriate
				adult-supervised supportive living arrangement, taking into consideration the
				needs, concerns, and wishes of the individual, unless the State agency
				determines that the individual’s current living arrangement is appropriate, and
				therefore, shall require that the individual and the minor child referred to in
				subparagraph (A)(ii)(II) reside in such living arrangement as a condition of
				the continued receipt of assistance under the State program funded under this
				part attributable to funds provided by the Federal Government (or in an
				alternative appropriate arrangement, should circumstances change and the
				current arrangement cease to be
				appropriate).
						;
				(2)in clause
			 (ii)—
					(A)by redesignating
			 subclauses (III) and (IV) as subclauses (V) and (VI), respectively; and
					(B)by inserting after
			 subclause (II) the following:
						
							(III)the individual
				is a homeless youth;
							(IV)the individual is
				a street
				youth;
							;
					(3)by redesignating
			 clause (iii) as clause (vi) and inserting after clause (ii) the
			 following:
					
						(iii)Disclosure of
				adult-supervised living arrangement options to individualThe
				State agency shall ensure that individuals described in subparagraph (A)(ii)
				who are applicants or recipients of assistance are fully informed of all
				adult-supervised living arrangement options that satisfy the requirement of
				this subsection, and provide the individual the opportunity to request a
				specific adult-supervised living arrangement.
						(iv)Determination of
				adult-supervised living arrangementIn determining the
				appropriateness of the individual’s current living arrangement in clause (i)
				and considering the individual’s request for a specific adult-supervised living
				arrangement in clause (iii), the State agency shall provide a written
				explanation of the determination, including a statement regarding the right to
				appeal the determination under clause (v), to the individual, if the
				determination is other than the adult-supervised living arrangement requested
				by the individual.
						(v)Right to appeal
				adult-supervised living arrangementIf the State agency’s
				determination of appropriate adult-supervised living arrangement in clause (i)
				is other than the adult-supervised living arrangement requested by the
				individual in clause (iii), the individual shall have a right to appeal the
				State agency’s decision through appeal and dispute resolution mechanisms
				available in the State.
						;
				and
				(4)by adding at the
			 end the following:
					
						(vi)DefinitionsIn
				this subparagraph:
							(I)Transitional
				living youth projectThe term transitional living youth
				project has the same meaning as provided in section 387(6) of the
				Juvenile Justice and Delinquency Prevention Act
				of 1974.
							(II)Homeless
				youthThe term homeless youth has the same meaning
				as provided in section 387(3) of the Juvenile
				Justice and Delinquency Prevention Act of 1974.
							(III)Street
				youthThe term street youth has the same meaning as
				provided in section 387(5) of the Juvenile
				Justice and Delinquency Prevention Act of
				1974.
							.
				303.Suspension of
			 time limit for young adult parent involved in education or
			 trainingSection 408(a)(7)(B)
			 of the Social Security Act (42 U.S.C.
			 608(a)(7)(B)) is amended—
				(1)in the heading, by
			 striking Minor child
			 exception and inserting Age exceptions; and
				(2)by striking
			 clauses (i) and (ii) and inserting the following:
					
						(i)a
				minor child, and not the head of a household or married to the head of a
				household; or
						(ii)was pregnant or a
				parent, and—
							(I)had not attained
				20 years of age, and was meeting all program requirements relating to
				education, training and living arrangements; or
							(II)had attained 20
				but not 21 years of age, and was scheduled to complete all program requirements
				relating to education or
				training.
							.
				304.Transitional
			 complianceSection 408(a) of
			 the Social Security Act (42 U.S.C.
			 608(a)) is amended—
				(1)in
			 paragraph (4), by striking “if” and all that follows and inserting “if—
					
						(A)the individual does
				not participate in—
							(i)educational
				activities directed toward the attainment of a high school diploma or its
				equivalent; or
							(ii)an alternative
				educational or training program that has been approved by the State; and
							(B)91 days have
				elapsed since the State has notified the individual that the individual is in
				violation of this paragraph. During the 91-day period described in the
				preceding sentence, if the individual is otherwise (but for this paragraph)
				eligible for assistance under the State program funded under this part, the
				State shall treat such individual's application for such benefits as if the
				individual satisfied the requirements of subparagraph
				(A).
						;
				and
				(2)in paragraph
			 (5)(A)(i), by inserting , and 91 days have elapsed since the State has
			 notified the individual that the individual is in violation of this paragraph.
			 During the 91-day period described in the preceding sentence, if the individual
			 is otherwise (but for this paragraph) eligible for assistance under the State
			 program funded under this part, the State shall treat such individual's
			 application for such benefits as if the individual satisfied the residence
			 requirements of the preceding sentence before the period.
				305.Sanction
			 protections for minor parentsSection 408(a) of the
			 Social Security Act (42 U.S.C. 608(a))
			 is amended by adding at the end the following:
				
					(12)A
				State to which a grant is made under section 403 of this Act shall not impose a
				sanction on a recipient of assistance under the State program funded under this
				part who is an individual described in paragraph (4) or (5)(B)(ii) of this
				subsection and whose household includes a minor who has received assistance
				under the State program funded under this part, under the Supplemental
				Nutrition Assistance Program authorized by the Food and Nutrition Act of 2008,
				or under any other State program funded with qualified State expenditures (as
				defined in section 409(a)(7)(B)(i)), unless the State has established
				procedures that help recipients of assistance under the State program funded
				under this part understand, avoid, or end sanctions, and has applied the
				procedures to the
				recipient.
					.
			306.Teen parent
			 study and reportSection 413
			 of the Social Security Act (42 U.S.C.
			 613) is amended by adding at the end the following:
				
					(k)Teen Parent
				Study and Report
						(1)Study of tanf
				recipientsThe Secretary shall conduct a study of recipients of
				assistance under State programs funded under this part who are parents and have
				not attained 20 years of age to determine the following:
							(A)Whether State data
				on the number of such recipients is accurately reflected in Federal data,
				including an examination of the extent to which such recipients who are members
				of a family are not reflected in the data, and an examination of the extent to
				which Federal estimation methods do not reflect the number of such recipients
				in a State.
							(B)What assessment
				procedures are utilized with such recipients, and whether there appear to be
				best practices that consider such issues as whether the recipient has an
				educational barrier such as a learning disability or mental health
				problem.
							(C)Whether localities
				appear to have adequate and appropriate services that meet the needs of such
				recipients in areas such as infant care, age-appropriate adolescent health,
				education, training, and mental health, for services such as appropriate
				housing, mental health, and alternative education, whether staff assist teen
				parents in researching and locating such services including an appropriate
				living arrangement, and the extent to which such recipients who have not
				completed high school or the equivalent are encouraged to engage in education
				or work.
							(D)How State rules
				providing that, in determining the eligibility of such recipients for such
				assistance, the income of the recipient is deemed to include the income of any
				parents with whom such recipient is living appear to have affected the extent
				to which such recipients who are members of a family with income less than 200
				percent of the poverty line (as defined in section 673(2) of the Omnibus Budget
				Reconciliation Act of 1981, including any revision required by such section,
				applicable to a family of the size involved) are able to participate in State
				programs funded under this part.
							(E)Demographic
				information such as—
								(i)the age of such
				recipients;
								(ii)the amount of
				time such recipients received such assistance in a given year;
								(iii)the number of
				children that such recipients have;
								(iv)school attainment
				by such recipients, by age;
								(v)the employment
				status of such recipients, such as whether a recipient has ever worked or has
				worked while in school;
								(vi)the child care
				arrangements of such recipients; and
								(vii)the living arrangements of such
				recipients.
								(2)Study of
				low-income teen parents who are not tanf recipientsThe Secretary
				shall conduct a study of a representative sample of low-income (as determined
				by the Secretary) teen parents who are not recipients of assistance under a
				State program funded under this part, to determine the following:
							(A)Whether the teen
				parent sought to apply for such assistance.
							(B)Whether a teen
				parent who indicated to a State a desire to apply for such assistance received
				an application for such assistance.
							(C)Whether a teen
				parent who applied for such assistance was subsequently contacted by the State
				agency responsible for operating a State program funded under this part.
							(3)Report to
				congress
							(A)In
				generalNot later than 3 years after the date of enactment of
				this subsection, the Secretary shall submit a report to Congress that contains
				the findings of the studies required by this subsection and recommendations
				regarding such issues as how to improve data reporting, State plans, State
				best practice information sharing, and assessments.
							(B)Advisory
				groupThe Secretary shall establish an advisory group consisting
				of representatives from organizations that work with parents who have not
				attained 20 years of age, to provide advice to the Secretary on questions
				relating to such parents that should be investigated and to provide comments to
				accompany the recommendations contained in the report under subparagraph
				(A).
							.
			IVWork
			 Opportunities
			401.Inclusion of
			 homeless youth as qualified population for Work Opportunity Credit
				(a)In
			 GeneralParagraph (1) of section 51(d) of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of
			 subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , or, and adding at the end the following new
			 subparagraph:
					
						(J)a qualified
				homeless
				youth.
						.
				(b)Qualified
			 Homeless YouthSubsection (d) of section 51 of such Code is
			 amended by redesignating paragraphs (11) through (13) as paragraphs (12)
			 through (14), respectively, and by inserting after paragraph (10) the following
			 new paragraph:
					
						(11)Qualified
				homeless youthThe term qualified homeless youth
				means any individual who is certified by the designated local agency—
							(A)as having attained
				age 16 but not age 25 on the hiring date; and
							(B)as being described
				in paragraph (2) of section 725 of the McKinney-Vento Homeless Assistance Act
				(42 U.S.C. 11434a), as in effect on the date of the enactment of this
				paragraph, on the hiring
				date.
							.
				(c)Effective
			 DateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
				VSocial Security
			 and Supplemental Security Income Benefits
			501.Limitation on
			 use of social security or supplemental security income benefits paid to
			 representative payees on behalf of foster children for State costs
				(a)Amendments to
			 title II
					(1)Exception to
			 prohibition on assignments, etcSection 207 of the Social
			 Security Act (42 U.S.C. 407) is amended by adding at the end the
			 following:
						
							(d)Subsection (a) of this section shall not
				apply to a payment made by a representative payee to reimburse a State as
				described in section 205(j)(9)(B)(i), but only to the extent that the payment
				is—
								(1)not prohibited by
				section 205(j)(9)(B)(i); and
								(2)made available,
				distributed, and applied in accordance with section
				205(j)(9)(B)(iii).
								.
					(2)Limitation on
			 use of social security benefitsSection 205(j)(9) of such Act (42
			 U.S.C. 405(j)(9)) is amended—
						(A)by inserting
			 (A) after (9); and
						(B)by adding at the
			 end the following:
							
								(B)(i)A State or local government agency serving
				in any State as a representative payee under this subsection with respect an
				individual who is in foster care under the responsibility of the State shall
				not use any (or, if the individual has not attained 14 years of age, more than
				50 percent of any) benefits paid to the representative payee pursuant to
				paragraph (1) of this subsection to reimburse the State for—
										(I)foster care maintenance payments made
				pursuant to section 472; or
										(II)other payments made by the State or
				political subdivision of the State to cover any other cost or expense for an
				individual who is in foster care under the responsibility of the State.
										(ii)An expense described in paragraph
				(4)(A)(i) of this subsection or section 1631(a)(2)(D) shall not be considered a
				cost or expense for purposes of clause (i) of this subparagraph.
									(iii)In any case in which the State or local
				government agency referred to in clause (i) determines that any portion of such
				individual’s benefit under this title which is held by such agency in
				accordance with this subsection would be available under the provisions of this
				subsection (other than this clause) to reimburse government costs in connection
				with such foster care, any amount of such portion of such benefit shall be
				available for such reimbursement only to the extent that such amount is made
				available to supplement, and not to replace, any amounts otherwise available
				from non-Federal sources to meet such government costs. Any amount of such
				reimbursement shall not be distributed into the general funds of the agency or
				the State or local government and may be applied only so as to increase funding
				for foster care services provided by the State or local
				government.
									.
						(b)Amendments to
			 title XVI
					(1)Applicability of
			 title II exception to prohibition on assignments, etcSection
			 1631(d)(1) of such Act (42 U.S.C. 1383(d)(1)) is amended—
						(A)by inserting
			 (A) after (1);
						(B)by striking
			 The provisions of and inserting Subject to subparagraph
			 (B), the provisions of; and
						(C)by inserting at
			 the end the following new subparagraph:
							
								(B)Subsection (a) of section 207 shall
				not apply to a payment made by a representative payee to reimburse a State as
				described in subsection (a)(2)(A)(iv)(II) of this section, but only to the
				extent that such payment is—
									(i)not prohibited by subsection
				(a)(2)(A)(iv)(II) of this section; and
									(ii)made available, distributed, and
				applied in accordance with subsection (a)(2)(A)(iv)(IV) of this
				section.
									.
						(2)Limitation on
			 use of SSI benefitsSection 1631(a)(2)(A)(iv) of such Act (42
			 U.S.C. 1383(a)(2)(A)(iv)) is amended—
						(A)by inserting
			 (I) after (iv); and
						(B)by inserting at
			 the end the following new subclauses:
							
								(II)Subject to subclauses (III) and (IV), a
				State or local government agency serving in any State as a representative payee
				under this subsection with respect an eligible individual who is in foster care
				under the responsibility of the State shall not use any (or, if the individual
				has not attained 14 years of age, more than 50 percent of any) benefits paid to
				the representative payee pursuant to clause (ii) to reimburse the State
				for—
									(aa)foster care maintenance payments made
				pursuant to section 472; or
									(bb)other payments made by a State or
				political subdivision of a State to cover any other cost or expense for an
				individual who is in foster care under the responsibility of the State.
									(III)For purposes of subclause (II)(bb),
				an expense described in subparagraph (D) or section 205(j)(4)(A)(i) shall not
				be considered a cost or expense.
								(IV)For purposes of subclause (II), if a
				State or local government agency determines that an amount of an individual’s
				benefit under this title that is held by the agency in accordance with this
				paragraph would be available under the provisions of this paragraph (other than
				this subclause) to reimburse government costs in connection with the foster
				care, such amount shall be available for such reimbursement only to the extent
				that the amount is made available to supplement, and not to replace, any
				amounts otherwise available from non-Federal sources to meet the government
				costs. Any amount of the reimbursement shall not be distributed into the
				general funds of the agency or the State or local government and may be applied
				only so as to increase funding for foster care services provided by such State
				or local
				government.
								.
						502.Screening of
			 foster children for eligibility for social security and supplemental security
			 income benefits
				(a)State plan
			 requirementSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
					(1)by striking
			 and at the end of paragraph (32);
					(2)by striking the
			 period at the end of paragraph (33) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(34)provides that, not later than 36 months
				after the date of enactment of the Reconnecting Youth to Prevent Homelessness Act of
				2011, the State agency described in paragraph (2) shall—
								(A)develop and
				implement procedures to ensure that, within 60 days after the status of a child
				who is in foster care under the responsibility of the State is first reviewed
				pursuant to the procedures described in section 475(5)(B), the child is
				screened to determine their potential eligibility for benefits under title II
				and for supplemental security income benefits under title XVI; and
								(B)if such screening
				results in a determination that the child is potentially eligible for any such
				benefits—
									(i)provide the child
				with assistance in applying for and, as necessary, appealing any decisions made
				with respect to such benefits; and
									(ii)if there is no
				other suitable candidate available, apply to become the representative payee
				for the child with respect to such
				benefits.
									.
					(b)GAO
			 study
					(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study to determine whether States have substantially complied with
			 the amendments made by this section during the 6-year period following
			 enactment of this Act, including whether States have—
						(A)established successful procedures that
			 screen all foster children under the responsibility of the States for their
			 potential eligibility for benefits under title II of the Social Security Act
			 and for supplemental security income benefits under title XVI of such
			 Act;
						(B)provided all such potentially eligible
			 foster children assistance in applying for, and appealing decisions made with
			 respect to, the benefits; and
						(C)implemented procedures to identify suitable
			 nongovernmental candidates to serve as representative payees for children in
			 foster care with respect to the benefits.
						(2)Report to the
			 CongressNot later than 1 year after completion of the study
			 described in paragraph (1), the Comptroller General of the United States shall
			 submit to the Congress a report containing the results of such study.
					503.Notice to
			 attorney or guardian ad litem for foster child of determination to pay social
			 security or supplemental security income benefits to representative
			 payee
				(a)Amendment to
			 title IISection 205(j)(2)(E)(ii) of the Social Security Act (42
			 U.S.C. 405(j)(2)(E)(ii)) is amended by inserting , except that, in the
			 case of an individual who is in foster care under the responsibility of a
			 State, such notice shall also be provided to the attorney or guardian ad litem
			 appointed to represent the individual pursuant to section 106(b)(2)(A)(xiii) of
			 the Child Abuse Prevention and Treatment Act and, if the individual has
			 attained 14 years of age, to the individual before the period.
				(b)Amendment to
			 title XVISection 1631(a)(2)(B)(xii) of such Act (42 U.S.C.
			 1383(a)(2)(B)(xii)) is amended by inserting , except that, in the case
			 of an individual who is in foster care under the responsibility of a State,
			 such notice shall also be provided to the attorney or guardian ad litem
			 appointed to represent the individual pursuant to section 106(b)(2)(A)(xiii) of
			 the Child Abuse Prevention and Treatment Act and, if the individual has
			 attained 14 years of age, to the individual before the period.
				504.Management of
			 social security and supplemental security income benefits for foster
			 children
				(a)Plan for
			 achieving self-SupportSection 471(a) of the Social Security Act
			 (42 U.S.C. 671(a)), as amended by section 502(a) of this Act, is
			 amended—
					(1)by striking
			 and at the end of paragraph (33);
					(2)by striking the
			 period at the end of paragraph (34) and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(35)provides that, with respect to each child
				in foster care under the responsibility of the State who is a recipient of
				benefits under title II or supplemental security income benefits under title
				XVI, the State agency shall develop a plan is individually designed to best
				meet the current and future needs of the child and enable the child to achieve
				self-support after leaving foster care, in accordance with the following
				requirements:
								(A)(i)The plan shall set forth a strategy to
				conserve benefits not necessary for the immediate needs of the child, as
				determined pursuant to clause (ii), in a manner that best meets the future
				needs and educational and employment interests of the child, and for the
				placement of any such benefits in an account of the type described in section
				1631(a)(2)(F).
									(ii)The plan shall provide for a determination
				as to whether the child has immediate needs for which such benefits should be
				used consistent with sections 205(j)(10)(B) and 1631(a)(2)(A)(iv).
									(iii)The plan shall provide that any assets set
				aside under the plan shall be conserved, remain inaccessible to the child (with
				the exception of any allowable expenses described in section
				1631(a)(2)(F)(ii)(II) or any other use approved by the Secretary as being in
				the best interests of the child), and placed in the account described in clause
				(i) of this subparagraph, until the later of the date that the child attains 18
				years of age or ceases to be under the responsibility of the State, at which
				time any assets subject to the plan shall be accessible to the child to—
										(I)secure and maintain stable housing;
										(II)pursue educational opportunities,
				including job training, vocational training, or obtaining a professional
				license;
										(III)purchase a vehicle;
										(IV)operate a business;
										(V)pay for employment-related costs,
				including the cost of uniforms, insurance, licenses, or complying with
				licensing requirements;
										(VI)pay for medical or health-related
				expenses; or
										(VII)pay for any expenses reasonably
				expected to assist the child in becoming self-sufficient.
										(B)The State agency shall—
									(i)develop and
				implement the plan in collaboration with the child (on an age-appropriate
				basis), the social worker for the child, the person acting as the
				representative payee for the child pursuant to section 205(j) or 1631(a)(2),
				and the attorney or guardian ad litem appointed to represent the child pursuant
				to section 106(b)(2)(A)(xiii) of the Child Abuse Prevention and Treatment Act;
				and
									(ii)in developing and
				implementing the plan, make reasonable efforts to seek input from the parents
				and caretakers of the child.
									(C)(i)The State agency shall
				complete the plan not later than 60 days after the status of the child is first
				reviewed pursuant to the procedures described in section 475(5)(B).
									(ii)The State agency shall ensure that
				each subsequent review of the status of the child includes consideration of an
				updated version of the plan and a report on the progress made in implementing
				such plan.
									(D)(i)Following completion of
				the plan, the State agency shall provide a copy of the plan to the attorney or
				guardian ad litem appointed to represent the child pursuant to section
				106(b)(2)(A)(xiii) of the Child Abuse Prevention and Treatment Act no later
				than 30 days prior to the subsequent review of the status of the child under
				the procedures described in section 475(5)(B).
									(ii)Not later than 30 days prior to
				each subsequent review, the State agency shall provide an updated copy of the
				plan to the attorney or guardian ad litem so appointed.
									(E)(i)The child may request the plan to be
				modified as part of a review of their status under the procedures described in
				section 475(5)(B), through a separate hearing, or as part of a permanency
				hearing under the procedures described in section 475(5)(C).
									(ii)For purposes of any administrative
				or judicial review proceeding, the plan shall not be treated as meeting the
				requirements of this paragraph with respect to a child unless the plan is
				determined by the reviewer to be the best available means of meeting the
				current and future needs and educational and employment interests of the
				child.
									.
					(b)Provisions
			 relating to representative payees
					(1)Amendments to
			 title IISection 205(j) of the Social Security Act (42 U.S.C.
			 405(j)), as amended by sections 501(a)(2) and 503(a), is further
			 amended—
						(A)by redesignating
			 paragraphs (8), (9), and (10) as paragraphs (9), (10), and (11), respectively;
			 and
						(B)by inserting after
			 paragraph (7) the following new paragraph:
							
								(8)For purposes of benefits paid to a
				representative payee under paragraph (1) on behalf of an individual who is in
				foster care under the responsibility of a State, the representative payee shall
				manage such benefits in accordance with the plan developed for the individual
				pursuant to section
				471(a)(35).
								.
						(2)Amendment to
			 title XVISection 1631(a)(2) of such Act (42 U.S.C. 1383(a)(2))
			 is amended by adding at the end the following:
						
							(J)For purposes of benefits paid to a
				representative payee under subparagraph (A)(ii) on behalf of an individual who
				is in foster care under the responsibility of a State, the representative payee
				shall manage such benefits in accordance with the plan developed for the
				individual pursuant to section
				471(a)(35).
							.
					(c)Exclusion from
			 resources under the SSI programSection 1613(a) of such Act (42
			 U.S.C. 1382b(a)) is amended—
					(1)by striking
			 and at the end of paragraph (15);
					(2)by striking the
			 period at the end of paragraph (16) and inserting ; and;
			 and
					(3)by inserting after
			 paragraph (16) the following:
						
							(17)any assets managed on behalf of an eligible
				individual in accordance with a plan developed for such individual pursuant to
				section
				471(a)(35).
							.
					(d)Exclusion from
			 resource limitationSubparagraph (B) of section 472(a)(3) of the
			 Social Security Act (42 U.S.C. 672(a)(3)) is amended by inserting , and
			 excluding any assets held in an account that has been established pursuant to
			 paragraph (35) of section 471(a) and managed in accordance with a plan
			 developed under such paragraph after as so in
			 effect.
				505.Support and
			 maintenance furnished in cash or in kind disregarded in determining income of
			 foster children under the supplemental security income programSection 1612(a)(2)(A) of the Social Security
			 Act (42 U.S.C. 1382a(a)(2)(A)) is amended—
				(1)by striking
			 another nonprofit organization, and and inserting another
			 nonprofit organization,; and
				(2)by inserting
			 , and (iv) clause (i) shall not apply in the case of a child who is in
			 foster care under the responsibility of a State before the semicolon at
			 the end.
				506.Technical
			 assistance for Child Welfare Agencies
				(a)In
			 generalPursuant to a request by a State agency that is
			 responsible for administering, or supervising the administration of, the
			 program authorized by part E of title IV of the Social Security Act (42 U.S.C.
			 670 et seq.), the Secretary of Health and Human Services shall provide such
			 agency with technical assistance in carrying out the amendments made by this
			 Act.
				(b)Authorization
			 of AppropriationsThere is authorized to be appropriated to carry
			 out this section, $4,500,000 for fiscal year 2013, and such sums as may be
			 necessary for each of fiscal years 2014 through 2018.
				507.Effective
			 dates
				(a)In
			 generalExcept as provided in
			 subsection (b) or as otherwise provided, the amendments made by this Act shall
			 apply to benefits payable for months beginning after the date of the enactment
			 of this Act.
				(b)State plan
			 requirements relating to plans for achieving self-Support
					(1)In
			 generalThe amendments made by section 504(a) of this Act shall
			 take effect on the first day of the first calendar quarter beginning after the
			 date of the enactment of this Act, and shall apply to payments under part E of
			 title IV of the Social Security Act for calendar quarters beginning after such
			 first day.
					(2)Delay permitted
			 if State legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan approved under part
			 E of title IV of the Social Security
			 Act to meet the additional requirements imposed by the amendments
			 made by section 504(a) of this Act, the plan shall not be regarded as failing
			 to meet any of the additional requirements before the first day of the first
			 calendar quarter beginning after the first regular session of the State
			 legislature that begins after the date of the enactment of this Act. If the
			 State has a 2-year legislative session, each year of the session is deemed to
			 be a separate regular session of the State legislature.
					
